DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onaka (US 2019/0234626) in view of Duerr (EP 1798505).
Regarding claim 1, 
Referring to Figs. 36-37, Onaka teaches an air conditioner (not labeled, see, e.g. Fig. 39) comprising: a distributor 10 configured to distribute a fluid flowing therethrough; and a heat exchanger 20 including a plurality of refrigerant pipes 22 through which the fluid distributed by the distributor flows, the heat exchanger configured to heat exchange the fluid with air (e.g. as drawn by fan 30), wherein the distributor includes: an outer pipe 11 having a hollow center through which the fluid passes, and a plurality of branched pipes 22, wherein each of the plurality of branched pipes includes one end connected to the outer pipe by being inserted into the outer pipe (see par. 247) and comprises a fluid passing part 12 provided to allow the fluid to flow in or out.  
Onaka does not teach wherein at least two branched pipes among the plurality of branched pipes are configured such that a diameter of the fluid passing part 12 is different from each other.
Referring to Fig. 1, Duerr, directed to a heat exchanger with distributor (e.g. a header or manifold), teaches wherein at least two branched pipes 2 among a plurality of branched pipes are configured such that a diameter of a fluid passing part (e.g. passages 8 which form the through-openings 9’ and leads to pipes 2 allow a fluid to pass through) is different from each other (see pars. 6, 22). 
Duerr teaches that such a configuration (e.g. wherein the diameters of two fluid passing parts,  through which a fluid from a distributor flows into two different branched pipes, is different from each other) leads to an “optimum distribution of a [fluid]…and thereby lead[s] to a uniform temperature distribution” (see par. 7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Onaka by Duerr with the motivation of providing an optimum distribution of the [fluid] and thereby acquire a uniform temperature distribution. 
Regarding claim 2,
Onaka teaches wherein the fluid passing part comprises at least one of a reduced flow path part formed at the one end of each of the branched pipes, or a hole formed on one surface of each of the branched pipes inserted into the outer pipe (e.g. a reduced flow path part, see par. 256).
Regarding claim 3,
Onaka teaches wherein the diameter of the fluid passing part comprises at least one of an inner diameter of the reduced flow path part, or a diameter of the hole (e.g. an inner diameter of a reduced flow path, see par. 256). 
Regarding claim 4,
Onaka teaches wherein the outer pipe is formed with a cross-sectional shape of at least one of a substantially circular shape or a substantially rectangular shape. 
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Onaka (US 2019/0234626) in view of Duerr (EP 1798505) and further in view of  Hideaki (JPS63271099).
Regarding claim 5,
Onaka does not teach wherein the outer pipe comprises a protrusion provided on an inner surface of the outer pipe.
Referring to Figs. 2, 4-6, Hideaki, directed to a distributor (e.g. distributors 3, 4) for a heat exchanger, teaches wherein an outer pipe 4 comprises a (plurality of) protrusion(s) 15a provided on an inner surface (e.g. the surface of grooves 15) of the outer pipe. Hideaki teaches that said protrusions are formed in a triangular shape (see line 101). 
Hideaki teaches that said protrusions enable condensation or other undesired fluids to be collected such that only desired fluid flows through the branched pipes to be heat exchanged (see lines 106-109). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Onaka by Hideaki  with the motivation of enabling condensation or other undesirable fluids to be collected such that only desired fluid flows through the branched pipes to be heat exchanged (see lines 106-109). 
Regarding claim 6,
Onaka as modified above teaches wherein the protrusion is provided on the inner surface of the outer pipe opposite an insertion direction of each of the branched pipes (see Hideaki Fig. 6). 
Regarding claim 7,
Onaka as modified above teaches wherein the protrusion is provided at a position opposite a position to which each of the branched pipes is connected on the inner surface of the outer pipe (see Hideaki Fig. 6).
Regarding claim 8,
Onaka as modified above teaches wherein the outer pipe comprises a plurality of protrusions 15a provided to be spaced apart from each other along a circumferential direction of an inner surface of the outer pipe (see Hideaki Fig. 6).
Regarding claim 9,
Onaka as modified above teaches wherein the plurality of protrusions is formed in at least one of a triangular shape or a trapezoidal shape (see the rejection of claim 5).
Claim 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Onaka (US 2019/0234626) in view of Duerr (EP 1798505) and further in view of Horiguchi (JP 2003014337).
Regarding claim 5,
Onaka does not teach wherein the outer pipe comprises a protrusion provided on an inner surface of the outer pipe.
Referring to Figs. 2, 5-7, Horiguchi, directed to a distributor for a heat exchanger (e.g. evaporator), teaches wherein an outer pipe 10 comprises a protrusion 133 provided on an inner surface of the outer pipe.
Horiguchi teaches that said protrusions may help improve refrigerant flow from the distributor into the heat exchanger (see pars. 17, 43).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Onaka by Horiguchi with the motivation of improving refrigerant flow [from the distributor]. 
Response to Arguments
Previously entered rejections under 35 USC 112 are withdrawn. Applicant’s arguments, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1 under Ishida have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onaka.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girmscheid teaches a branched tube with a reduced flow path part.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763